751 N.W.2d 42 (2008)
PEOPLE of the State of Michigan, Plaintiff-Appellant,
v.
Barbara Sue WILLIAMS, Defendant-Appellee.
Docket No. 135851. COA No. 271870.
Supreme Court of Michigan.
July 2, 2008.
On order of the Court, the application for leave to appeal the January 22, 2008 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REVERSE the judgment of the Court of Appeals. In People v. Boyd, 174 Mich. 321, 324, 140 N.W. 475 (1913), this Court discussed common-law obstruction of justice, and stated as follows: "At common law, to dissuade or prevent, or to attempt to dissuade or prevent, a witness from attending or testifying upon the trial of a cause is an indictable offense." Actual intimidation of the witness is not required; a defendant is guilty of common-law obstruction of justice who uses an unlawful means to attempt to intentionally dissuade a witness from testifying. See Boyd, 174 Mich. at 324-326, 140 N.W. 475; People v. Coleman, 350 Mich. 268, 274, 86 N.W.2d 281 (1957); see also People v. Davis, 408 Mich. 255, 294, 290 N.W.2d 366 (1980) (Levin, J.). In this case, the defendant knowingly violated a no-contact order when she wrote to the victim, asking her to drop the embezzlement charges. In an attempt to conceal her violation of the no-contact order, the defendant put a false return address on the envelope. Based upon this evidence, a factfinder could properly convict the defendant of common-law obstruction of justice. Accordingly, we REMAND this case to the Genesee Circuit Court for reinstatement of the trial court's order denying the defendant's motion to withdraw her guilty plea to common law obstruction of justice.
MICHAEL F. CAVANAGH and MARILYN J. KELLY, JJ., would deny leave to appeal.